Citation Nr: 9934190	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to Agent Orange, to include a skin condition and 
numbness of the fingers and toes.

2.  Entitlement to an effective date prior to February 28, 
1994, for the award of service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to a rating in excess of 10 percent for PTSD. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter arises from a November 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The case was referred to the Board of 
Veterans' Appeals (BVA or Board) and remanded by the Board in 
February 1997 to clarify the veteran's request for a hearing 
before the Board, and for further development of the claims 
on appeal.  The RO has completed the requested development 
and returned the case to the Board for appellate review.

With regard to the hearing request, the Board notes that the 
veteran filed a Substantive Appeal in August 1998 and 
indicated that he did not want a Board hearing.  Further, he 
failed to respond to a March 1999 RO request regarding his 
desire to pursue a hearing before the Board.  Therefore, the 
Board considers the veteran's request for a hearing to have 
been withdrawn and will proceed with appellate review of the 
record as it stands.  



FINDINGS OF FACT

1.  The veteran has no currently diagnosed disability that is 
a residual of exposure to Agent Orange, to include a skin 
condition and numbness of the fingers and toes.

2.  There is no medical evidence of a nexus between the 
veteran's diagnosed actinic keratosis on the dorsum of the 
hands and pitted keratolysis on the soles of his feet and 
military service, to include as due to exposure to Agent 
Orange.

3.  The veteran's original claim for PTSD was denied in by an 
unappealed rating decision in December 1991.

4.  On February 28, 1994, the veteran submitted a request to 
reopen his claim for service connection for PTSD, and service 
connection for PTSD was granted effective from the February 
28, 1994 date of the reopened claim.

5.  From February 28, 1994 to October 16, 1998, the veteran's 
PTSD symptomatology was productive of no more than mild 
social and occupational impairment as characterized by 
emotional tension or other evidence of anxiety during periods 
of significant stress.

6.  From October 17, 1998 and thereafter, the veteran's PTSD 
symptomatology was productive of definite social and 
occupational impairment as characterized by occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of exposure to Agent Orange, including a skin 
condition, and numbness of the fingers and toes, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for an effective date prior to February 
28, 1994 for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156, 3.400(q)(ii) (1999). 

3.  The schedular criteria for a disability rating in excess 
of 10 percent for PTSD prior to October 17, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

4.  The schedular criteria for a disability rating of 30 
percent for PTSD from October 17, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Agent Orange Exposure

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted when a veteran who served in the Republic of Vietnam 
between January 1962 and May 1975 develops certain specified 
conditions, including chloracne or other acneiform disease 
consistent with chloracne, or acute and subacute peripheral 
neuropathy, within a particular time period after leaving the 
Republic of Vietnam.  That particular disease shall be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) (1999).  

Prior to reaching the merits of any claim for service 
connection, however, the Board must initially determine 
whether the veteran has crossed the threshold of establishing 
a well-grounded claim.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  
To satisfy the burden of establishing a well-grounded claim, 
there must be: a medical diagnosis of a current disability 
and medical evidence of a nexus between the current 
disability and military service.  Where the determinative 
issue involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  

The veteran contends that he has a skin condition that 
developed shortly after his return from Vietnam.  He asserts 
that, as a result of washing his hands in buckets that were 
used to carry the herbicide Agent Orange, his hands became 
"pitted, scaled, and dryed [sic] up" after his return from 
Vietnam.  He further asserts that he has numbness in his 
fingers and toes as a result of exposure to Agent Orange.  
However, the medical evidence of record does not support the 
veteran's assertions.  Simply put, the medical evidence fails 
to demonstrate that the veteran has a diagnosed disability of 
the skin, hands, or toes, that is related to his military 
service, including exposure to Agent Orange.

Service medical records are completely devoid of complaints 
or clinical findings regarding the veteran's skin, hands, or 
toes.  In addition, VA outpatient treatment records reflect 
no diagnosed skin condition or hand or toe condition that is 
related to military service, to include claimed exposure to 
Agent Orange during service.  A September 1991 VA examination 
of the left hand made no mention of any skin disorder.  An 
October 1991 letter from a VA Environmental Medicine 
physician indicated that the veteran had participated in a VA 
Agent Orange Registry and was not found to have health 
problems related to Agent Orange exposure.  During an April 
1994 VA examination he denied complaints of numbness in his 
toes or fingers.  He reported no skin problems in Vietnam.  
The examiner reported a diagnosis of actinic keratosis on the 
dorsum of the hands, bilaterally, related to sun exposure in 
his occupation as a mail carrier.  The examiner also reported 
a diagnosis of pitted keratolysis on the soles of the 
veteran's feet.  There was no indication that either 
condition was related to exposure to Agent Orange, 
notwithstanding the veteran's report that he flew through 
deforested areas while stationed in Vietnam.  He also stated 
that he was not involved in the direct spraying of Agent 
Orange.  

During his April 1995 RO hearing, the veteran testified that 
no doctor had ever related his skin complaints or complaints 
of numbness to exposure to Agent Orange.  He further 
testified that he had never sought treatment for numbness of 
the hands and toes.  He stated that his claims were based 
upon his review of literature pertaining to Agent Orange 
exposure.  He believed that he exhibited some of the symptoms 
described in the brochure.

For the limited purpose of determining whether the veteran 
has submitted well-grounded claim in this case, the Board 
accepts the veteran's contention that he was exposed to Agent 
Orange during his service in Vietnam.  However, despite his 
assertions that he was exposed to Agent Orange, the Board is 
unable to find any medical evidence of a diagnosed disability 
that is related to exposure to Agent Orange, and there is 
likewise no medical evidence of a nexus between a skin 
condition and military service in general.  The initial 
diagnosis of a skin condition involving the veteran's hands 
and feet was reported in 1994, more than 24 years after 
separation from service.  Moreover, the actinic keratosis 
"in a reddish-blond headed, freckly, individual," was noted 
to be related to sun exposure.  There is no diagnosis at all 
regarding numbness of the fingers and toes.  

Thus, as the veteran has none of the specific disorders 
outline in 38 C.F.R. § 3.309(e), which are presumed due to 
Agent Orange exposure, and there is no medical evidence of a 
nexus between the diagnosed skin condition and military 
service, the claims must be denied as not well grounded.  

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim for service connection 
for residuals of Agent Orange exposure.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  Also, the Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  


II.  Effective Date for Service Connection for PTSD

Generally, the effective date of an evaluation and award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. 
§ 3.400 (1999).  The applicable laws and regulations 
governing the effective dates for compensation with respect 
to reopened claims provides that when new and material 
evidence is received after a final decision, the date of 
receipt of the new claim, or the date entitlement arose, 
whichever is later, is the effective date of the award of 
compensation.  See 38 C.F.R. § 3.400(q)(ii).  

In the instant case, the veteran's original claim for service 
connection for PTSD was denied in December 1991 based upon a 
September 1991 VA examination report that found no signs or 
symptoms of PTSD.  The veteran was notified of the decision 
in January 1992 but failed to initiate an appeal.  The 
December 1991 decision became final one year later in January 
1993.  See 38 C.F.R. §§ 20.200 (1999).  

0n February 28, 1994, the RO received a statement from the 
veteran that he was in disagreement with the January 1992 
rating decision.  The veteran was notified of the finality of 
the December 1991 decision and the need to submit new and 
material evidence to reopen his claim.  In March 1994 he 
submitted a request to reopen his PTSD claim accompanied by a 
stressor statement.  Subsequent to a VA examination in 
October 1994, which diagnosed mild PTSD, the veteran was 
granted service connection for PTSD symptomatology.  He was 
assigned an effective date of February 28, 1994, the date he 
first contacted the RO regarding his PTSD claim after the 
final decision of December 1991.   

Accordingly, the Board finds that the proper effective date 
for the award of compensation for PTSD is February 28, 1994, 
the date that the claim was reopened.  Therefore, the claim 
for an earlier effective date is denied.  



III.  Increased Rating for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased rating 
is well grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  See 38 U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, since this claimant timely 
perfected his appeal of an initial evaluation, appellate 
review must consider the applicability of "staged ratings" 
based upon the facts found during the time period in 
question.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  With 
regard to mental disorders in particular, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126 (a), (b) (1999).  

The veteran was assigned a 10 percent rating effective 
February 1994 for PTSD symptomatology.  The Board notes that 
the regulations governing psychiatric disabilities were 
revised, effective November 7, 1996.  The RO has reviewed the 
claim under both the old and new criteria, and the Board will 
proceed to do the same, in keeping with the United States 
Court of Appeals for Veterans Claims' (Court) mandate to have 
the most favorable version of the regulations apply to a 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

The veteran's 10 percent disability rating pursuant to the 
regulations in effect in February 1994 was indicative of mild 
social and industrial impairment characterized by emotional 
tension or other evidence of anxiety.  A 30 percent rating 
under these criteria was indicative of definite industrial 
impairment as characterized by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  With regard to the criteria for such 
a rating, it should be noted that in a precedent opinion, 
dated November 9, 1993, the General Counsel of VA concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 percent rating was 
indicative of considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

According to the schedular criteria currently in effect, a 10 
percent rating is indicative of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
indicative of PTSD symptomatology that is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating under this particular diagnostic code indicates 
evidence of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

The veteran's initial diagnosis of PTSD was rendered in 
October 1994 during a VA examination.  The examiner reported 
that the veteran had been employed for 23 years and married 
for approximately 24 years.  The veteran complained of some 
sleep disturbance and a tendency to become overanxious.  The 
mental status evaluation showed that the veteran's insight 
and judgment were intact without disturbed thought process.  
He was fully oriented.  The examiner found that the veteran 
had mild symptoms of PTSD with a more significant history of 
anxiety.  His Axis I diagnoses were reported as generalized 
anxiety disorder, and PTSD, mild.  The veteran's global 
assessment of functioning (GAF) score was reported as 75 to 
80 over the past year and currently.  

VA outpatient treatment records from February 1994 through 
July 1995 show that the veteran was in periodic counseling 
for symptoms associated with PTSD.  A March 1994 clinical 
report noted that the veteran had "internal 
compulsiveness," but had positive family relationships.  A 
July 1994 report indicated that the veteran was dealing with 
family stress regarding his son's legal problems and a 
September 1994 note indicated that the case was closed, with 
the veteran to return as needed.  

A February 1995 statement from the veteran's wife reflected 
her view of the veteran's difficulties, including nightmares 
and irritability.  She stated that he had increased anger and 
explosiveness and believed that everyone was "out to get 
him."  She reported that he did not trust anyone, including 
his best friend.  

The veteran appeared for an RO hearing in April 1995.  He 
testified that he had been employed at the post office for 12 
years and had two other jobs since his separation from 
service in 1969.  He stated that his problems began right 
after his return from Vietnam, particularly his feelings that 
"everybody was a stranger."  He reported that he had 
nightmares and flashbacks and currently had nightmares on a 
weekly basis.  He avoided Vietnam-related activities.  He 
went out to the movies occasionally with his wife.  He 
reported that their marriage was one "of existence, not of 
love."  His relationship with his parents was close although 
he had no close friends.  He had not missed work because of 
his PTSD, but he had no personal contact with his coworkers 
and no personal relationships at work.  

A VA examination report of October 1998 noted the veteran's 
history and complaints of conflicts with supervisors.  
However, he had not been reprimanded or had formal complaints 
registered.  The veteran reported increased difficulty with 
concentration and explosive behavior.  His mental status 
evaluation revealed that he was withdrawn and showed little 
spontaneity in his speech.  He was not depressed but was 
slightly anxious.  His perception was fair and his judgment 
was good.  The examiner reported an Axis I diagnosis of PTSD 
with an Axis V GAF score of 60.  

In reviewing the record in its entirety, the Board finds that 
the veteran's PTSD is manifested by no more than mild 
symptoms until October 1998.  However, based upon the October 
17, 1998 VA examination report, the evidence indicates an 
increase in the severity of PTSD symptoms such that a 30 
percent rating is warranted from that date.  

The Board finds that the preponderance of the evidence is 
against a disability rating in excess of 10 percent prior to 
October 17, 1997, because there is no indication that the 
veteran's social and occupational impairment was more than 
mild.  He has been employed steadily since service and has 
managed to retain the same position with the post office for 
more than 16 years.  Despite his wife's comments and his 
report of dissatisfaction, his marriage has endured for 
nearly 30 years.  He reported strong family relationships, 
including with his parents, and his wife reported that he has 
at least one best friend.  

The medical evidence shows that, up until October 1998, the 
veteran suffered from no more than emotional tension and 
occasional anxiety which resulted in a decrease in work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The record reflects 
that the veteran has not lost any time from work due to his 
symptoms.  Moreover, his outpatient counseling was concluded 
in 1994 to be continued on an as needed basis.  The treatment 
records associated with the claims file show occasional 
family stresses without evidence of anxiety attacks or 
depression.  Moreover, his VA examination report of October 
1994 noted a GAF score of 75-80.  A score of 71-80 reflects 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (difficulty 
concentrating after family argument), and no more than slight 
impairment in social, occupational and/or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, DC, American Psychiatric 
Association, 1994 (which has been adopted by the VA in 
38 C.F.R. §§ 4.125, 4.130).  

The remaining medical evidence shows no change in the 
veteran's symptoms until his October 1998 VA examination.  At 
that time he reported an increase in his inability to 
concentrate and an increase in irritability.  The examiner 
reported that the veteran was withdrawn and did not appear to 
be depressed but was anxious.  The veteran reported that he 
was losing his concentration more frequently and would also 
explode without warning or explanation.  He reported that he 
would accompany his wife to the store but would often sit in 
the car.  He stated that he avoided all areas where he might 
experience conflict and reported increased suspiciousness of 
others, particularly at work.  While the examiner reported no 
evidence of impaired cognitive process, the overall evidence 
of record indicates that the veteran has a chronic sleep 
impairment manifested by nightmares and chronic anxiety 
symptoms.  His GAF score was reported as 60, indicating an 
increase in symptoms and moderate difficulty in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

However, the evidence does not show such severity of PTSD 
symptoms that a disability rating in excess of 30 percent is 
warranted from October 17, 1998 and thereafter.  As noted 
above, the veteran's level of concentration had decreased and 
his anger had increased but there was no indication that his 
symptoms were more of considerable degree, or that he 
demonstrated a flattened affect, panic attacks more than once 
a week, impaired judgment or any other symptoms which would 
warrant a 50 percent rating for PTSD pursuant to the old or 
revised regulations.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for PTSD prior to October 17, 1998.  However, 
thereafter, the evidence supports a disability rating of 30 
percent.  While the evidence is, at best, equivocal as to 
whether an increased rating is indicated after October 17, 
1998, the Board concludes that the veteran's statements, in 
conjunction with the VA examination report, and the decreased 
GAF score, all serve to warrant resolution of reasonable 
doubt in the veteran's favor.  See 38 U.S.C.A. § 5107(b) 
(West 1991).  As to the period of time from February 28, 1994 
to October 17, 1998, the Board found no evidence of record 
that was in relative equipoise, thus it follows that the 
doctrine of reasonable doubt with regard to this period of 
the veteran's claim was not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of exposure to Agent Orange, 
to include a skin condition and numbness of the fingers and 
toes, is denied.

An effective date prior to February 28, 1994 for the award of 
service connection for PTSD is denied.

A rating in excess of 10 percent for PTSD from February 28, 
1994 to October 16, 1998 is denied. 

Subject to the provisions governing the award of monetary 
benefits, a 30 percent rating for PTSD from October 17, 1998 
is granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

